- DocuSign Envelope ID: S9FCCC3A0-0C2F-4A9C-996D-36698AD3D869

SETTLEMENT AND RELEASE AGREEMENT

This Settlement and Release Agreement (“Agreement”) is entered into by
Defendants Griesbach Ready-Mix LLC, Christopher Scott Griesbach, and Randall
Lee Griesbach (collectively “GRM”) and Samara Manns and Alicia Reyes
(collectively “Employees”). Employees and GRM will be referred to hereinafter as
the “Parties” or a “Party”

WHEREAS, Samara Manns filed a lawsuit alleging that GRM failed to pay
her and other similarly situated drivers for overtime wages in violation of the Fair
Labor Standards Act of 1938 (“FLSA”) and Wisconsin wage and hour laws in the
U.S. District Court for the Eastern District of Wisconsin titled Manns v. Griesbach
Ready-Mix LLC, et al., Case No. 19-cv-1800 (“Lawsuit”);

WHEREAS, Alicia Reyes filed a consent form to assert her FLSA overtime
claims in the Lawsuit;

WHEREAS, GRM admitted to liability for some violations of the overtime
premium provisions of the FLSA and Wisconsin wage and hour laws with respect to
Employees but disputed the amount of Employees’ damages as well as whether the
action could be maintained on a collective and/or class action basis;

WHEREAS, nothing in this Agreement is an admission or is to be construed
as an admission of liability by GRM with respect to any claims that were or could
have been made by or on behalf of anyone other than Employees; and

WHEREAS, the Parties have negotiated in good faith and at arms-length to
fully and finally resolve, in light of the inherent risks and expenses of continued
litigation, Employees’ claims against GRM and any potential claims that GRM
could assert against Employees.

NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and other good and valuable consideration, the Parties agree as
follows:

1. RECITALS. The Parties hereto acknowledge that the aforementioned
recitals are true and correct and agree that such recitals, together with the
definitions set forth therein and in the preamble to this Agreement, are hereby
incorporated into this Agreement by reference.

2. PAYMENTS DUE TO EMPLOYEES AND EMPLOYEES’
COUNSEL. In consideration of the representations and undertakings in this
Agreement, GRM agrees to pay the total sum of $35,293.16 according to the
timeframes and allocations as set forth in the following table:

Case 1:19-cv-01800-WCG Filed 04/09/20 Page 1of6 Document 17-1
DocuSign Envelope ID: 9FCCC3A0-0C2F-4A9C-996D-36698AD3D869

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYMENT ONE - 30 DAYS FROM PAYMENT TWO - 60 DAYS FROM PAYMENT THREE - 90 DAYS FROM
PAYABLE TO COURT'S ORDER APPROVING COURT'S ORDER APPROVING COURT'S ORDER APPROVING
SETTLEMENT AND DISMISSING CASE} SETTLEMENT AND DISMISSING CASE | SETTLEMENT AND DISMISSING CASE
W2 Portion 1099 Portion W2 Portion 1099 Portion W2 Portion 1099 Portion
Samara Manns $3,408.83 $3,408.83 $2,922.83 $2,922.82 $2,922.83 $2,922.82
Alicia Reyes $881.11 $881.11 $755.50 $755.49 $755.50 $755.49
Hawks Quindel, S.C. - $4,420.12 - $3,789.94 - $3,789.94
TOTALPAYMENTONE| $13,000.00 | TOTALPAYMENTTWO | $11,146.58 | TOTALPAYMENT3 | $11,146.58

 

 

Payments listed under columns titled “W2 Portion” shall be paid to the recipient as
amounts claimed for back wages with all normal payroll withholdings made and
reported on an IRS W2 Form addressed to the recipient as required by law.
Payments listed under columns titled “1099 Portion” shall be paid to the recipient
as amounts claimed for liquidated damages or attorneys’ fees and costs with no
withholdings made and reported on an IRS 1099 Form to the recipient as required
by law.

All payments as set forth in the above table shall be remitted to Hawks Quindel,
S.C., Attn: Attorney Timothy P. Maynard at P.O. Box 442, Milwaukee, WI 53201-
0442. Hawks Quindel, S.C. shall provide a completed IRS W-9 Form to GRM’s

counsel to facilitate GRM’s compliance with the tax requirements of all payments
made to Hawks Quindel, S.C.

3. BREACH AND OPPORTUNITY TO CURE. Nothing in this
Agreement shall be construed as a waiver of the Parties’ rights to pursue legal
recourse for a breach of this Agreement. The Parties agree that in the event the
other Party breaches this Agreement, the breaching Party will indemnify and hold
the non-breaching Party harmless for any costs, damages and expenses, including
reasonable attorneys’ fees, arising out of the breach of this Agreement by that
Party, or arising out of any suit or claim to enforce this Agreement. If GRM
breaches the payment provisions as set forth in paragraph 2 above, GRM will have
opportunity to cure within 5 business days of the breach by making the payments as
set forth in the table above. However, GRM’s failure to cure a breach within 5
business days of that breach shall result in an automatic conversion to judgment
against GRM in the amount of $35,293.16, less all settlement amounts paid up to
the date of the breach. Judgment shall be entered in the form of an Entry of
Judgment substantially similar to Exhibit A to this Agreement. Should a default on
GRM’s part cause Employees to incur additional attorneys’ fees and/or costs to
collect the remaining amount due under this Agreement, Employees shall be
entitled to collect their reasonable attorneys’ fees and costs incurred in connection
with such in collection efforts from GRM and/or any successor entity. The Court
shall retain jurisdiction over this matter for this sole purpose. The Parties agree
that the payments contemplated herein cannot be discharged in bankruptcy or

Case 1:19-cv-01800-WCG Filed 04/09/20 Page 2 of6 Document 17-1
*DocuSign Envelope ID: S9FCCC3A0-0C2F-4A9C-996D-36698AD3D869

similar insolvency proceedings. Further, GRM affirmatively states that GRM does
not currently anticipate filing for bankruptcy or any similar insolvency proceeding
and has not retained counsel to file for or obtain advice regarding potentially filing
for such a proceeding.

4. EMPLOYEES’ RELEASE OF CLAIMS. Employees agree that by
signing this Agreement, and accepting the consideration described herein,
Employees unconditionally and irrevocably release GRM from all claims, including
but not limited to (a) claims arising under the Fair Labor Standards Act of 1938, as
amended (“FLSA”) and Wisconsin law for unpaid overtime wages which have
accrued through the execution date of this Agreement; and (b) any other actions,
causes of action, claims or liabilities of any kind, known or unknown, which have
been or could be asserted against GRM. Nothing in this Agreement shall hmit
Employees’ rights to pursue claims which might arise after the Execution Date of
this Agreement. This release shall not affect Employees’ rights or claims that
cannot be waived by law or to pursue a breach of this Agreement as stated in
Paragraph 3 above.

5. GRM’S RELEASE OF CLAIMS. GRM agrees that, as a material
part of the consideration offered in exchange for Employees’ Release of Claims in
paragraph 4 above and by signing this Agreement, GRM unconditionally and
irrevocably releases Employees from all causes of action, claims, or liabilities of any
kind, known or unknown, which have been or could be asserted against Employees.
Nothing in this Agreement shall limit GRM’s right to pursue claims which might
arise after the Execution Date of this Agreement. This release shall not affect
GRM’s rights or claims that cannot be waived by law or to pursue a breach of this
Agreement as stated in Paragraph 3 above.

6. GRM’S WAIVER OF RIGHT TO ARGUE CLAIM PRECLUSION
OR RES JUDICATA. GRM agrees and explicitly waives the right to argue claim
preclusion or res judicata on the basis of this Agreement or the filing of the Lawsuit
as a collective and class action in the event that one of GRM’s employees (other than
the Employees subject to this Agreement) files a claim for unpaid overtime wages in
the future. The Parties acknowledge and agree that this paragraph is a material
provision of this Agreement, that Employees would not otherwise enter this
Agreement without such a waiver by GRM, and that any violation of this provision
by GRM in the future shall be considered a material breach of this Agreement that
is governed by paragraph 3 above.

7. COURT APPROVAL. The Parties agree to submit this Agreement as
an attachment to a Joint Motion for Approval of Settlement Agreement and
Dismissal of Claims with Prejudice in order to effectuate a release of claims under
the FLSA and Wisconsin wage and hour laws. In the event that the Court does not
approve this Agreement, this Agreement shall be null and void and the Parties will

Case 1:19-cv-01800-WCG Filed 04/09/20 Page 3 0f6 Document 17-1
DocuSign Envelope ID: 9FCCC3A0-0C2F-4A9C-996D-36698AD3D869

jointly request a status conference to set a new scheduling order to proceed in
litigation of the Lawsuit.

8. APPLICABLE LAW: VENUE. This Agreement shall be governed by
and construed in accordance with the laws of the State of Wisconsin and the
applicable laws of the United States of America. Except as stated otherwise in
paragraph 3 above, venue for any dispute concerning this Agreement is proper in
the appropriate federal or state courts of Wisconsin.

9. AUTHORITY. The Parties agree that the persons executing this
Agreement are authorized to do so on behalf of the Party for whom they are signing
and thereby bind themselves and their principals.

10. NON-ASSIGNMENT. The Parties each represent and warrant that
neither they nor any of their agents, representatives, officers, or attorneys have
made or have purported to make, assign, transfer, pledge, or hypothecate, any
actual or alleged claims, demands, causes of action, obligations, or liabilities which,
but for such assignment or transfer, would be subject to the releases in this
Agreement.

11. CONSTRUCTION. The Parties each acknowledge and agree that
each has been represented by counsel in the negotiation and drafting of this
Agreement, and that no party is entitled to have any wording of this Agreement
construed against any other in the event of a dispute in connection with this
Agreement.

12. FULL DISCLOSURE. The Parties warrant and represent that,
before signing this Agreement, they (1) have fully informed themselves of its terms,
contents, and conditions; (2) have received the advice of their respective legal
counsel; and (3) fully understand the terms and provisions of this Agreement.

13. EXECUTION IN COUNTERPARTS. The Parties agree that this
Agreement may be executed in multiple counterparts, each of which executed
counterparts shall be deemed an original and a valid and enforceable acceptance
and acknowledgement of the sufficiency of this Agreement by the Party signing, and
all executed counterparts taken together shall be considered one and the same
agreement. This Agreement may be executed electronically, delivered by email or
facsimile, and copies of executed signature pages shall be binding as originals.

14. ENTIRE AGREEMENT. This Agreement constitutes the Parties’
final and entire agreement respecting the matters contained herein and supersedes
all previous agreements, whether written or oral, relating to such matters, and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the Parties. The Parties have not made any representations not

Case 1:19-cv-01800-WCG Filed 04/09/20 Page 4 of6 Document 17-1
- DocuSign Envelope ID: 9FCCC3A0-0C2F-4A9C-996D-36698AD3D869

stated herein, nor have they relied upon any representation not stated herein in
deciding whether to enter into this Agreement. The provisions of this Agreement
may not be changed, discharged, terminated, altered, or waived, except by an
instrument in writing signed by the Parties.

15. EXECUTION DATE. — The “Execution Date” of this Agreement
shall be the date on which the last of either GRM or Employees sign this
Agreement.

WHEREFORE, the Parties, having fully read and understood the terms of
this Agreement, have executed their signatures on the dates indicated below with
the intention that they be legally bound by this Agreement.

By Plaintiff SAMARA MANNS

DocuSigned by:
[s.—

Signature

 

4/3/2020

 

Date

By Plaintiff ALICIA REYES
(jo by:
Signature

4/3/2020

 

Date

Case 1:19-cv-01800-WCG Filed 04/09/20 Page 5of6 Document 17-1
DocuSign Envelope ID: 9FCCC3A0-0C2F-4A9C-996D-36698AD3D869

On behalf of Defendant GRIESBACH
READY-MIX LLC

tuo Sadr

Signature

Chris. Griesioncin

Printed Name

Owner

 

Title

oulowlz0720

 

Date

By Defendant CHRISTOPHER SCOTT
GRIESBACH:

(he, BOQ

Signature

04\vuU\|2020

Date

By Defendant RANDALL LEE

“Lh

¥
Signature V

Ou\ ool 7252.0

Date

Case 1:19-cv-01800-WCG Filed 04/09/20 Page 6of6 Document 17-1
